                         Case 20-12168-CSS                Doc 293        Filed 10/20/20          Page 1 of 39




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                              Chapter 11

             TOWN SPORTS INTERNATIONAL, LLC, et al.,1                            Case No. 20-12168 (CSS)

                                                Debtors.                         (Jointly Administered)

                                                                                 Hearing Date:
                                                                                 November 3, 2020 at 12:00 p.m. (ET)

                                                                                 Objection Deadline:
                                                                                 October 27, 2020 at 4:00 p.m. (ET)

                 DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) APPROVING THE
              ADEQUACY OF THE DISCLOSURE STATEMENT ON AN INTERIM AND FINAL
             BASIS, (II) SCHEDULING A COMBINED DISCLOSURE STATEMENT APPROVAL
              AND PLAN CONFIRMATION HEARING, (III) SHORTENING CERTAIN NOTICE
               PERIODS AND ESTABLISHING RELATED PROCEDURES, (IV) APPROVING
                  THE SOLICITATION AND NOTICE PROCEDURES, (V) APPROVING
              THE COMBINED HEARING NOTICE, AND (VI) GRANTING RELATED RELIEF

                           The above-captioned debtors and debtors in possession (collectively, the

         “Debtors”) respectfully state as follows in support of this motion.

                                                PRELIMINARY STATEMENT

                           1.        The Debtors seek approval of this motion to permit the Debtors to

         immediately begin solicitation of votes on the Plan,2 to combine the hearings on final approval of

         the Disclosure Statement and confirmation of the Plan, and to shorten the related notice

         requirements to allow the Combined Hearing. Based on the circumstances of this case, the Debtors


         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein.
         A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
         https://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the Debtors.
         2
           Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Joint Chapter 11
         Plan of Town Sports International, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code filed
         contemporaneously herewith (as may be amended, supplemented, or modified from time to time, the “Plan”).
27205887.5
                       Case 20-12168-CSS          Doc 293      Filed 10/20/20     Page 2 of 39




         believe the expedited solicitation and hearing process proposed herein is reasonable and does not

         unfairly prejudice any creditors. All creditors and parties in interest with appropriate standing will

         be afforded adequate time to review the Plan and Disclosure Statement prior to the objection

         deadline. Moreover, this combined process will streamline and facilitate the Debtors’ wind down

         of their estates. Accordingly, the Debtors seek (i) conditional approval of the Disclosure Statement

         so as to enable the Debtors to immediately begin soliciting votes on the Plan and (ii) to set a

         combined hearing on final approval of the Disclosure Statement and confirmation of the Plan for

         December 11, 2020.

                        2.      The Plan—together with an integrated confirmation schedule—is designed

         to bring an orderly and efficient conclusion to these chapter 11 cases. The Debtors likewise have

         engaged extensively with their stakeholders to build consensus and help deliver a

         value-maximizing outcome. Those negotiations are necessarily multilateral, have been hard

         fought, good faith, arms’-length, and will also continue full steam after the filing of this motion.

         The Debtors’ goal is to present a fully consensual Plan, minimize administrative costs, maximize

         stakeholder recoveries, and facilitate a swift exit from chapter 11. Prosecuting the Plan and

         Disclosure Statement on a combined basis as set forth herein is essential to that end.

                                              RELIEF REQUESTED

                        3.      The Debtors respectfully request entry of an order, substantially in the form

         attached hereto as Exhibit A (the “Order”), granting the following relief and such other relief as

         is just and proper:

                    (a) approval of the Disclosure Statement Relating to the Joint Chapter 11 Plan of Town
                        Sports International, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the
                        Bankruptcy Code, substantially in the form attached to the Order as Schedule 1 (as
                        amended, supplemented, or otherwise modified from time to time,
                        the “Disclosure Statement”), on an interim basis as containing “adequate


27205887.5


                                                           2
                   Case 20-12168-CSS          Doc 293      Filed 10/20/20      Page 3 of 39




                    information” pursuant to section 1125 of title 11 of the United States Code
                    (the “Bankruptcy Code”);

             (b)    approval of procedures for: (i) soliciting, receiving, and tabulating votes to accept
                    or reject the Plan; (ii) voting to accept or reject the Plan; and (iii) filing objections
                    to the Plan, substantially in the form attached to the Order as Schedule 2
                    (the “Solicitation and Voting Procedures”);

             (c)    approval of the form of ballots (collectively, the “Ballots”), substantially in the
                    forms attached to the Order as Schedules 3A and 3B, respectively;

             (d)    approval of (i) the form of notice applicable to Holders of Claims that are
                    Unimpaired under the Plan and who are, pursuant to section 1126(f) of the
                    Bankruptcy Code, conclusively presumed to accept the Plan; (ii) the form of notice
                    applicable to Holders of Claims that are Impaired under the Plan and who are,
                    pursuant to section 1126(g) of the Bankruptcy Code, conclusively deemed to reject
                    the Plan; and (iii) the form of notice applicable to Holders of Claims or Interests
                    that are subject to a pending objection by the Debtors and who are not entitled to
                    vote the disputed portion of such Claim (each, a “Non-Voting Status Notice”),
                    substantially in the forms attached to the Order as Schedules 4, 5, and 6,
                    respectively;

             (e)    approval of the solicitation materials and documents included in the solicitation
                    packages (each, a “Solicitation Package”) that will be sent to, among others,
                    Holders of Claims entitled to vote to accept or reject the Plan, in compliance with
                    rules 3017(d) and 2002(b) of the Federal Rules of Bankruptcy Procedure
                    (the “Bankruptcy Rules”);

             (f)    approval of the form of letter that the Debtors will send to Holders of Claims
                    entitled to vote to accept or reject the Plan urging such parties to vote in favor of
                    the Plan, substantially in the form attached to the Order as Schedule 7
                    (the “Cover Letter”);

             (g)    approval of the form and manner of notice of hearing to be held by the Court to
                    consider confirmation of the Plan (the “Combined Hearing, and the notice thereof,
                    the “Combined Hearing Notice”) pursuant to section 1129 of the Bankruptcy
                    Code, substantially in the form attached to the Order as Schedule 8;

             (h)    approval of the notice related to the filing of the Plan Supplement, substantially in
                    the form attached to the Order as Schedule 9 (the “Plan Supplement Notice”);

             (i)    approval of the form of notice to counterparties to Executory Contracts and
                    Unexpired Leases that will be assumed or assumed and assigned pursuant to the
                    Plan, substantially in the forms attached to the Order as Schedule 10 (the
                    “Assumption Notice”);



27205887.5


                                                       3
                             Case 20-12168-CSS            Doc 293     Filed 10/20/20         Page 4 of 39




                    (j)        approval of the form of notice to counterparties to Executory Contracts and
                               Unexpired Leases that will be rejected pursuant to the Plan, substantially in the
                               form attached to the Order as Schedule 11 (the “Rejection Notice”);

                    (k)        shortening the periods and notice requirements set forth under rule 9006-1 of the
                               Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy
                               Court for the District of Delaware (the “Local Rules”) for notice of the Interim
                               Disclosure Statement Hearing in accordance with Bankruptcy Rule 9006(c)(1); and

                    (l)        establishing the following dates and deadlines with respect to confirmation, subject
                               to modification as necessary (the “Confirmation Timeline”) (all times prevailing
                               Eastern Time):

                     Event                     Date                                    Description
             Voting Record Date        October 29, 2020       Date for determining (i) which Holders of Claims in the Voting
                                                              Classes, as defined herein, are entitled to vote to accept or
                                                              reject the Plan and (ii) whether Claims have been properly
                                                              assigned or transferred to an assignee under Bankruptcy Rule
                                                              3001(e) such that the assignee or transferee, as applicable, can
                                                              vote to accept or reject the Plan (the “Voting Record Date”)
             Interim Disclosure        November 3, 2020, at   Date and time of the interim disclosure statement hearing
             Statement Hearing         12:00 p.m. ET          (the “Interim Disclosure Statement Hearing”)
             Solicitation Launch       November 6, 2020       Date for distributing Solicitation Packages, including Ballots,
                                                              to Holders of Claims and Interests entitled to vote to accept or
                                                              reject the Plan (the “Solicitation Deadline”)
             Plan Supplement           November 24, 2020      Date by which the Debtors will submit the Plan Supplement
                                                              shall be filed with the Court
             Voting Deadline           December 7, 2020, at   Deadline by which all Ballots must be properly executed,
                                       4:00 p.m. ET           completed, and delivered so that they are actually received
                                                              (the “Voting Deadline”) by Epiq Corporate Restructuring,
                                                              LLC, the notice, claims, and solicitation agent retained by the
                                                              Debtors in these chapter 11 cases (the “Notice and Claims
                                                              Agent”)3
             Objection Deadline        December 7, 2020, at   Deadline by which objections to the Disclosure Statement or
                                       4:00 p.m. ET           the Plan must be filed with the Court and served so as to be
                                                              actually received by the appropriate notice parties
                                                              (the “Objection Deadline”)
             Voting Report             December 9, 2020       Date by which the report tabulating the voting on the Plan
                                                              (the “Voting Report”) shall be filed with the Court
             Confirmation Brief        December 9, 2020       Date by which the Debtors’ brief in support of confirmation
                                                              (the “Confirmation Brief”) shall be filed with the Court
             Combined Hearing Date     December 11, 2020,     Date and time of the Disclosure Statement and Confirmation
                                       at 1:00 p.m. ET        Hearing (the “Combined Hearing Date”)


         3
           An Order authorizing the Debtors to retain and employ Epiq Corporate Restructuring, LLC to provide noticing and
         claims services and serve as Notice and Claims Agent, was entered by the Court on September 16, 2020 [Docket No.
         57].
27205887.5


                                                                  4
                      Case 20-12168-CSS          Doc 293      Filed 10/20/20    Page 5 of 39




                                          JURISDICTION AND VENUE

                        4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

         and 1334, and the Amended Standing Order of Reference from the United States District Court for

         the District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28

         U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                        5.      Pursuant to Local Rule 9013-1(f), Debtors consent to the entry of a final

         order by the Court in connection with this motion to the extent that it is later determined that the

         Court, absent consent of the parties, cannot enter final orders or judgments in connection herewith

         consistent with Article III of the United States Constitution.

                        6.      The bases for the relief requested herein are sections 105, 1125, 1126, and

         1128 of title 11 of the Bankruptcy Code; Bankruptcy Rules 2002, 3016, 3017, 3018, 3020 and

         9006; and Local Rules 2002-1, 3017-1, 3017-2, and 9006-1.

                                                  BACKGROUND

             I.   General Case Background

                        7.      On September 14, 2020 (the “Petition Date”), each of the Debtors

         commenced a voluntary case under chapter 11 of the Bankruptcy Code. These chapter 11 cases

         have been jointly consolidated for administrative purposes only.

                        8.      The Debtors continue to operate their businesses and manage their

         properties as debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the

         Bankruptcy Code. On September 24, 2020, the Office of the United States Trustee for the District

         of Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors (the

         “Committee”) in these chapter 11 cases. No trustee or examiner has been appointed in these

         chapter 11 cases.


27205887.5


                                                          5
                        Case 20-12168-CSS        Doc 293      Filed 10/20/20    Page 6 of 39




                         9.     Additional information regarding the Debtors’ businesses, capital structure

         and the events leading up the Petition Date is set forth in the Declaration of Phillip Juhan in

         Support of Chapter 11 Petitions and First Day Pleadings [Docket No. 12] (the “First Day

         Declaration”), which was filed on the Petition Date and incorporated herein by reference.

             II.   The Notice Procedures.

                         10.    In an effort to manage the Debtors’ liquidity concerns and efficiently

         implement the restructuring contemplated by the Plan, the Debtors and their advisors are proposing

         a noticing plan that is robust and cost-effective. Specifically, the Debtors will provide to parties

         in interest, including parties entitled to vote to accept or reject the Plan, in the following ways:

         (a) serving and noticing the Combined Hearing Notice on parties in interest, including parties

         entitled to vote; (b) posting the Plan and Disclosure Statement on the public website of the Notice

         and Claims Agent; and (c) publishing the Publication Notice (as defined below) in USA TODAY

         or another similar nationally circulated news publication. The Debtors believe that the Publication

         Notice provides sufficient notice of the pending approval of the Disclosure Statement, the

         Combined Hearing, and the Objection Deadline to entities who will not otherwise receive notice

         as provided herein and through the Solicitation Procedures.

                         11.    The Debtors propose that, on or before November 6, 2020, the Debtors will

         cause the Notice and Claims Agent to serve the Combined Hearing Notice on, among other parties,

         Holders of Claims in Class 4 and Class 5, the U.S. Trustee, and all parties that have requested

         notice pursuant to Bankruptcy Rule 2002. To provide another layer of notice to parties in interest,

         the Debtors will also cause the Notice and Claims Agent to update the website maintained for these

         chapter 11 cases at https://dm.epiq11.com/TownSports to provide instructions for obtaining copies

         of the Plan and Disclosure Statement and to advise parties of important dates and deadlines related


27205887.5


                                                          6
                       Case 20-12168-CSS         Doc 293       Filed 10/20/20     Page 7 of 39




         to the Plan and Disclosure Statement, including the Voting Record Date, the Voting Deadline, the

         Objection Deadline, and the Combined Hearing.

         III.     The Solicitation Procedures.

                        12.      The Debtors propose that they will commence solicitation of votes on the

         Plan from Holders of Claims in Class 4 and Class 5 in accordance with the Solicitation Procedures

         and the Bankruptcy Code. More specifically, on or before November 6, 2020, the Debtors will

         cause the Notice and Claims Agent to distribute Solicitation Packages by email, where available,

         and otherwise by first-class U.S. mail, to Holders of Claims in Classes 4 and 5. The Disclosure

         Statement and Ballots will direct Holders of Claims in Classes 4 and 5 to follow the instructions

         contained in the Ballots (and described in the Disclosure Statement) to complete and submit their

         respective Ballots to cast a vote to accept or reject the Plan. The Disclosure Statement and

         applicable Ballot will expressly provide that a Holder of a Claim seeking to vote on the Plan needs

         to submit its Ballot so that it is actually received by the Notice and Claims Agent on or before 4:00

         p.m., prevailing Eastern Time, on December 7, 2020, to be counted.

                        13.      Certain other Holders of Claims will not be provided a Solicitation Package

         because such Holders are: (a) Unimpaired under, and conclusively presumed to accept, the Plan

         pursuant to section 1126(f) of the Bankruptcy Code, or (b) Impaired, entitled to receive no

         distribution on account of such Claims under the Plan, and, therefore, deemed to have rejected the

         Plan pursuant to section 1126(g) of the Bankruptcy Code.

                        14.      The Debtors’ procedures and standard assumptions for tabulating Ballots

         include:

             Votes Not Counted           •   Any Ballot that is illegible or contains insufficient information
                                             to permit the identification of the Holder of the Claim or
                                             Interest;


27205887.5


                                                           7
                         Case 20-12168-CSS              Doc 293       Filed 10/20/20        Page 8 of 39




                                              •   Any Ballot transmitted by means other than as specifically set
                                                  forth in the Ballots;

                                              •   Any Ballot cast by an entity that is not entitled to vote on the
                                                  Plan;

                                              •   Any Ballot cast for a Claim listed in the Debtors’ schedules as
                                                  contingent, unliquidated, or disputed for which the applicable
                                                  bar date has passed and no proof of claim was filed;

                                              •   Any Ballot cast for a Claim that is subject to an objection
                                                  pending as of the Voting Record Date (unless temporarily
                                                  allowed in accordance with the Order);

                                              •   Any Ballot that was sent to the Debtors, the Debtors’
                                                  agents/representatives (other than the Notice and Claims
                                                  Agent), or the Debtors’ financial or legal advisors instead of
                                                  the Notice and Claims Agent;

                                              •   Any Ballot that is unsigned; and

                                              •   Any Ballot that is not clearly marked to either accept or reject
                                                  the Plan or it is marked both to accept and reject the Plan.

             No Vote Splitting                •   Holders must vote all of their Claims within a particular Class
                                                  either to accept or reject the Plan and may not split any votes.
                                                  Accordingly, a Ballot that partially rejects and partially
                                                  accepts the Plan will not be counted.


         IV.      Plan Overview.

                          15.      The Plan classifies Holders of Claims or Interests into the following Classes

         of Claims and Interests for all purposes, including with respect to voting on the Plan, pursuant to

         section 1126 of the Bankruptcy Code. The following chart represents the Classes of Claims and

         Interests under the Plan:4




         4
           The Plan constitutes a separate chapter 11 plan for each Debtor. The classifications set forth in Classes 1–9 shall
         be deemed to apply to each Debtor, as applicable. The Debtors reserve the right to modify the Plan in accordance
         with the terms thereof, including the right to withdraw the Plan as to an individual Debtor at any time before the
         Confirmation Date.
27205887.5


                                                                  8
                           Case 20-12168-CSS          Doc 293          Filed 10/20/20        Page 9 of 39




        Class               Claim/Interest               Status                             Voting Rights

             1    Secured Tax Claims               Unimpaired            Not Entitled to Vote (Deemed to Accept)

             2    Other Secured Claims             Unimpaired            Not Entitled to Vote (Deemed to Accept)

             3    Other Priority Claims            Unimpaired            Not Entitled to Vote (Deemed to Accept)

             4    Prepetition Loan Claims          Impaired              Entitled to Vote

             5    General Unsecured Claims         Impaired              Entitled to Vote

             6    Intercompany Claims              Unimpaired            Not Entitled to Vote (Deemed to Accept or Reject)

             7    Intercompany Interests           Unimpaired            Not Entitled to Vote (Deemed to Accept or Reject)

             8    Section 510(b) Claims            Impaired              Not Entitled to Vote (Deemed to Reject)

             9    Interests in TSI                 Impaired              Not Entitled to Vote (Deemed to Reject)


                             16.     The Plan provides for the following distributions to be made to the Debtors’

         creditors and equity holders:


             Class           Claim/Interest                           Treatment of Claim/Equity Interest


                                                  Except to the extent that a Holder of an Allowed Secured Tax Claim
                                                  agrees to less favorable treatment, on the Effective Date, in full and final
                                                  satisfaction, compromise, settlement, release, and discharge of and in
                                                  exchange for such Allowed Secured Tax Claim, each Holder of an
                                                  Allowed Secured Tax Claim shall receive, at the option of the Plan
                                                  Administrator:
                                                      (i) payment in full in Cash of such Holder’s Allowed Secured Tax
                                                          Claim; or
             Class 1   Secured Tax Claims
                                                      (ii) equal semi-annual Cash payments commencing as of the
                                                           Effective Date or as soon as reasonably practicable thereafter
                                                           and continuing for five years, in an aggregate amount equal to
                                                           such Allowed Secured Tax Claim, together with interest at the
                                                           applicable non-default rate under non-bankruptcy law, subject
                                                           to the option of the Plan Administrator to prepay the entire
                                                           amount of such Allowed Secured Tax Claim during such time
                                                           period.




27205887.5


                                                                  9
                         Case 20-12168-CSS          Doc 293         Filed 10/20/20         Page 10 of 39




             Class          Claim/Interest                          Treatment of Claim/Equity Interest


                                                 Except to the extent that a Holder of an Allowed Other Secured Claim
                                                 agrees to less favorable treatment, on the Effective Date, in full and final
                                                 satisfaction, compromise, settlement, release, and discharge of and in
                                                 exchange for such Allowed Other Secured Claim, each Holder of an
                                                 Allowed Other Secured Claim shall receive, at the option of the Plan
                                                 Administrator:
                                                     (i) payment in full in Cash of such Holder’s Allowed Other
             Class 2   Other Secured Claims              Secured Claim;
                                                     (ii) the collateral securing such Holder’s Allowed Other Secured
                                                          Claim;
                                                     (iii) Reinstatement of such Holder’s Allowed Other Secured Claim;
                                                           or
                                                     (iv) such other treatment rendering such Holder’s Allowed Other
                                                          Secured Claim Unimpaired.


                                                 Except to the extent that a Holder of an Allowed Other Priority Claim
                                                 agrees to less favorable treatment, on the Effective Date, in full and final
                                                 satisfaction, compromise, settlement, release, and discharge of and in
                                                 exchange for such Allowed Other Priority Claim, each Holder of an
             Class 3   Other Priority Claims     Allowed Other Priority Claim shall receive payment in full in Cash on
                                                 account of such Holder’s Allowed Other Priority Claim or such other
                                                 treatment rendering such Holder’s Allowed Other Priority Claim
                                                 Unimpaired.


                                                 Except to the extent that a Holder of an Allowed Prepetition Loan Claim
                                                 agrees to less favorable treatment, on the Effective Date, in full and final
                                                 satisfaction, compromise, settlement, release, and discharge of and in
                                                 exchange for such Allowed Prepetition Loan Claim, each Holder of an
             Class 4   Prepetition Loan Claims   Allowed Prepetition Loan Claim shall receive its Pro Rata share of (not
                                                 to exceed the amount of such Holder’s Prepetition Loan Claim) the
                                                 Excess Distributable Cash in accordance with the distribution waterfall
                                                 set forth in Article IV.C of the Plan.




27205887.5


                                                               10
                         Case 20-12168-CSS           Doc 293         Filed 10/20/20        Page 11 of 39




             Class          Claim/Interest                           Treatment of Claim/Equity Interest


                                                  Except to the extent that a Holder of an Allowed General Unsecured
                                                  Claim agrees to less favorable treatment, on the Effective Date, in full
                                                  and final satisfaction, compromise, settlement, release, and discharge of
                                                  and in exchange for such Allowed General Unsecured Claim, each
                                                  Holder of an Allowed General Unsecured Claim shall receive:
                                                      (i) its Pro Rata share (not to exceed the amount of such Holder’s
                                                          Allowed General Unsecured Claim) of the General Unsecured
                                                          Claims Reserve Amount;
                                                      (ii) following the payment in full in cash of the Prepetition Loan
                                                           Claims pursuant to Article IV.C of the Plan, its Pro Rata share
                                                           (not to exceed the amount of such Holder’s Allowed General
             Class 5   General Unsecured Claims            Unsecured Claim) of the Excess Distributable Cash; and
                                                      (iii) a complete waiver and release of any and all Claims, Causes of
                                                            Action, and other rights against the Holders of Allowed Class 5
                                                            Claims based on claims pursuant to chapter 5 of the
                                                            Bankruptcy Code or under similar or related state or federal
                                                            statutes and common law including fraudulent transfer laws
                                                            from the Debtors, the Post-Effective Date Debtors, and their
                                                            Estates, in each case on behalf of themselves and their
                                                            respective successors, assigns, and representatives, and any and
                                                            all other entities who may purport to assert any Cause of
                                                            Action, directly or derivatively, by, through, for, or because of
                                                            the foregoing entities, subject to and in accordance with Article
                                                            VIII of the Plan.


                                                  Holders of Intercompany Claims shall not receive any distribution on
                                                  account of such Intercompany Claims. On or after the Effective Date,
                                                  the Post-Effective Date Debtors may reconcile such Intercompany
             Class 6   Intercompany Claims        Claims as may be advisable in order to avoid the incurrence of any past,
                                                  present, or future tax or similar liabilities by such Post-Effective Date
                                                  Debtors.


                                                  Intercompany Interests shall be, at the option of the Debtors either:
                                                      (i) Reinstated in accordance with Article III.G of the Plan; or
             Class 7   Intercompany Interests         (ii) Discharged, canceled, released, and extinguished as of the
                                                           Effective Date, and will be of no further force or effect, and
                                                           Holders of Intercompany Interests will not receive any
                                                           distribution on account of such Intercompany Interests.


                                                  Allowed Section 510(b) Claims, if any, shall be discharged, canceled,
                                                  released, and extinguished as of the Effective Date, and will be of no
             Class 8   Section 510(b) Claims      further force or effect, and Holders of Allowed Section 510(b) Claims
                                                  will not receive any distribution on account of such Allowed Section
                                                  510(b) Claims.



27205887.5


                                                                11
                             Case 20-12168-CSS          Doc 293         Filed 10/20/20        Page 12 of 39




              Class             Claim/Interest                          Treatment of Claim/Equity Interest


                                                     Interests in TSI shall be discharged, canceled, released, and
                                                     extinguished as of the Effective Date, and will be of no further force or
              Class 9      Interests in TSI          effect, and Holders of Interests in TSI will not receive any distribution
                                                     on account of such Interests.


                                17.      Based on the foregoing (and as discussed in greater detail herein), the

         Debtors are proposing to solicit votes to accept or reject the Plan from Holders of Claims in Class 4

         and Class 5 (each, a “Voting Class” and, collectively, the “Voting Classes”). The Debtors are

         not proposing to solicit votes from Holders of Claims or Interests in Classes 1, 2, 3, 6, 7, 8, or 9

         (each, a “Non-Voting Class” and, collectively, the “Non-Voting Classes”).

                                                       BASIS FOR RELIEF

         I.           The Court Should Approve the Disclosure Statement on an Interim and Final Basis.

                                18.      The Debtors submit that the Disclosure Statement contains adequate

         information as defined in section 1125 of the Bankruptcy Code. Accordingly, the Debtors request

         that the Court approve the Disclosure Statement (a) on an interim basis to permit the Debtors to

         use it in the solicitation process as described herein and (b) on a final basis at the Combined

         Hearing as part of the order confirming the Plan.

                      A.        The Standard for Approval of the Disclosure Statement.

                                19.      Pursuant to section 1125 of the Bankruptcy Code, the proponent of a

         proposed chapter 11 plan must provide “adequate information” regarding that plan to holders of

         impaired claims and interests entitled to vote on the plan. Specifically, section 1125(a)(1) of the

         Bankruptcy Code provides, in relevant part, as follows:

                                “[A]dequate information” means information of a kind, and in
                                sufficient detail, as far as is reasonably practicable in light of the
                                nature and history of the debtor and the condition of the debtor’s
                                books and records, including a discussion of the potential material

27205887.5


                                                                   12
                        Case 20-12168-CSS        Doc 293       Filed 10/20/20    Page 13 of 39




                         Federal tax consequences of the plan to the debtor, any successor to
                         the debtor, and a hypothetical investor typical of the holders of
                         claims or interests in the case, that would enable such a hypothetical
                         investor of the relevant class to make an informed judgment about
                         the plan.

                         20.    The primary purpose of a disclosure statement is to provide all material

         information that creditors and interest holders affected by a proposed plan need to make an

         informed decision regarding whether or not to vote for the plan. See, e.g., Century Glove, Inc. v.

         First Am. Bank of N.Y., 860 F.2d 94, 100 (3d Cir. 1988) (“[Section] 1125 seeks to guarantee a

         minimum amount of information to the creditor asked for its vote.”); In re Monnier Bros., 755

         F.2d 1336, 1342 (8th Cir. 1985) (“The primary purpose of a disclosure statement is to give the

         creditors the information they need to decide whether to accept the plan.”); In re Phoenix Petrol.,

         Co., 278 B.R. 385, 392 (Bankr. E.D. Pa. 2001) (“[T]he general purpose of the disclosure statement

         is to provide ‘adequate information’ to enable ‘impaired’ classes of creditors and interest holders

         to make an informed judgment about the proposed plan and determine whether to vote in favor of

         or against that plan.”); In re Unichem Corp., 72 B.R. 95, 97 (Bankr. N.D. Ill. 1987) (“The primary

         purpose of a disclosure statement is to provide all material information which creditors and equity

         security holders affected by the plan need in order to make an intelligent decision whether to vote

         for or against the plan.”). Congress intended that such informed judgments would be needed to

         both negotiate the terms of, and vote on, a plan of reorganization. See Century Glove, Inc., 860

         F.2d at 100.

                         21.    “Adequate information” is a flexible standard, based on the facts and

         circumstances of each case. 11 U.S.C. § 1125(a)(1) (stating that “‘adequate information’ means

         information of a kind, and in sufficient detail, as far as is reasonably practicable in light of the

         nature and history of the debtor and the condition of the debtor’s books and records”); see also

         Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988) (“From the
27205887.5


                                                          13
                      Case 20-12168-CSS          Doc 293        Filed 10/20/20    Page 14 of 39




         legislative history of § 1125 we discern that adequate information will be determined by the facts

         and circumstances of each case.”); First Am. Bank of N.Y. v. Century Glove, Inc., 81 B.R. 274, 279

         (D. Del. 1988) (noting that adequacy of disclosure for a particular debtor will be determined based

         on how much information is available from outside sources); S. Rep. No. 95-989, at 121 (1978),

         as reprinted in 1978 U.S.C.C.A.N. 5787, 5907 (stating that “the information required will

         necessarily be governed by the circumstances of the case”).

                        22.     Courts in the Third Circuit acknowledge that determining what constitutes

         “adequate information” for the purpose of satisfying section 1125 of the Bankruptcy Code resides

         within the broad discretion of the court. See, e.g., In re River Village Assoc., 181 B.R. 795, 804

         (E.D. Pa. 1995) (“[T]he Bankruptcy Court is thus given substantial discretion in considering the

         adequacy of a disclosure statement.”); In re Phoenix Petroleum Co., 278 B.R. at 393 (same).

         Accordingly, the determination of whether a disclosure statement contains adequate information

         must be made on a case-by-case basis, focusing on the unique facts and circumstances of each

         case. See In re Phoenix Petroleum Co., 278 B.R. at 393; In re PC Liquidation Corp., 383 B.R.

         856, 865 (E.D.N.Y. 2008) (“The standard for disclosure is, thus, flexible and what constitutes

         ‘adequate disclosure’ in any particular situation is determined on a case-by-case basis, with the

         determination being largely within the discretion of the bankruptcy court.” (internal citations

         omitted)); In re Lisanti Foods, Inc., 329 B.R. 491, 507 (Bankr. D. N.J. 2005) (stating that “[t]he

         information required will necessarily be governed by the circumstances of the case.”).

                        23.     In making a determination as to whether a disclosure statement contains

         adequate information as required by section 1125 of the Bankruptcy Code, courts typically look

         for disclosures related to topics such as:

                        a.      the events that led to the filing of a bankruptcy petition;

                        b.      the relationship of the debtor with its affiliates;
27205887.5


                                                           14
                      Case 20-12168-CSS          Doc 293        Filed 10/20/20   Page 15 of 39




                        c.      a description of the available assets and their value;

                        d.      the debtor’s anticipated future performance;

                        e.      the source of information stated in the disclosure statement;

                        f.      the debtor’s condition while in chapter 11;

                        g.      claims asserted against the debtor;

                        h.      the estimated return to creditors under a chapter 7 liquidation of the
                                debtor;

                        i.      the future management of the debtor;

                        j.      the chapter 11 plan or a summary thereof;

                        k.      financial information, valuations, and projections relevant to a creditor’s
                                decision to accept or reject the chapter 11 plan;

                        l.      information relevant to the risks posed to creditors under the plan;

                        m.      the actual or projected realizable value from recovery of preferential or
                                otherwise avoidable transfers;

                        n.      litigation likely to arise in a nonbankruptcy context; and

                        o.      tax attributes of the debtor.

         See In re U.S. Brass Corp., 194 B.R. 420, 424–25 (Bankr. E.D. Tex. 1996); see also In re Scioto

         Valley Mortg. Co., 88 B.R. 168, 170–71 (Bankr. S.D. Ohio 1988) (listing the factors courts have

         considered in determining the adequacy of information provided in a disclosure statement); In re

         Metrocraft Pub. Serv., Inc., 39 B.R. 567, 568 (Bankr. N.D. Ga. 1984) (same). Disclosure regarding

         all topics is not necessary in every case. See In re U.S. Brass Corp., 194 B.R. at 424; see also In re

         Phoenix Petroleum, 278 B.R. at 393 (“[C]ertain categories of information which may be necessary

         in one case may be omitted in another; no one list of categories will apply in every case.”).




27205887.5


                                                          15
                            Case 20-12168-CSS           Doc 293         Filed 10/20/20          Page 16 of 39




                    B.        The Disclosure Statement Contains Adequate Information in Accordance with
                              Section 1125 of the Bankruptcy Code.

                              24.       The Disclosure Statement provides “adequate information” to allow

         Holders of Claims in the Voting Classes to make informed decisions about whether to vote to

         accept or reject the Plan. Specifically, the Disclosure Statement contains a number of categories

         of information that courts consider “adequate information,” including:

                                                                                                           Location in
                            Category                               Description
                                                                                                      Disclosure Statement

                                                  An overview of the Debtors’ corporate
             Debtors’ Corporate History,
                                                  history, business operations, organizational      Article V
             Structure, and Business Overview
                                                  structure, and capital structure.


                                                  An overview of the Debtors’ out-of-court
             Events Leading to the Chapter 11
                                                  restructuring efforts in response to liquidity    Article VI
             Filings
                                                  constraints.


                                                  A summary of the course of events in the
             Events of the Chapter 11 Cases                                                         Article VII
                                                  chapter 11 cases, including the sale process.
                                                  Confirmation procedures and statutory
             Confirmation of the Plan             requirements for confirmation and                 Article X
                                                  Consummation of the Plan.

                                                  An analysis of the liquidation value of the
             Liquidation Analysis                                                                   Article X
                                                  Debtors.

                                                  A description of the procedures for soliciting
             Solicitation and Voting Procedures   votes to accept or reject the Plan and voting     Article IX
                                                  on the Plan.
                                                  Certain risks associated with the Debtors’
                                                  businesses, as well as certain risks associated
                                                  with forward-looking statements and an
             Risk Factors                                                                           Article VIII
                                                  overall disclaimer as to the information
                                                  provided by and set forth in the Disclosure
                                                  Statement.
             Certain United States Federal
                                                  A description of certain U.S. federal income
             Income Tax Consequences of the                                                         Article XI
                                                  tax law consequences of the Plan.
             Plan
                                                  A recommendation by the Debtors that
             Recommendation                       Holders of Claims in the Voting Classes           Article XII
                                                  should vote to accept the Plan.




27205887.5


                                                                   16
                      Case 20-12168-CSS          Doc 293       Filed 10/20/20   Page 17 of 39




                         25.     Based on the foregoing, the Debtors respectfully submit that the Disclosure

         Statement complies with all aspects of section 1125 of the Bankruptcy Code and addresses the

         information set forth above in a manner that provides adequate information to Holders of Claims

         entitled to vote to accept or reject the Plan. Accordingly, the Debtors submit that the Disclosure

         Statement contains “adequate information” and, therefore, should be conditionally approved

         immediately and on a final basis at the Combined Hearing.

                         26.     Courts in this district and others have approved the adequacy of the

         Disclosure Statement on an interim basis. See, e.g., In re Bluestem Brands, Inc., Case No. 20-

         10566 (MFW) (Bankr. D. Del. July 16, 2020) (approving disclosure statement on an interim basis);

         In re Sportco Holdings, Inc., Case No. 19-11299 (LSS) (Bankr. D. Del. Sept. 17, 2019) (same); In

         re RMBR Liquidation, Inc., No. 19-10234 (KG) (Bankr. D. Del. May 7, 2019) (same); In re GST

         Autoleather, Inc., Case No. 17-12100 (LSS) (Bankr. D. Del. Mar. 12, 2018) (same); In re Toys

         “R” Us, Inc., Case No. 17-34665 (KLP) (Bankr. E.D. Va. July 3, 2018) (same).

                 C.      The Disclosure Statement Provides Sufficient Notice of Injunction, Release,
                         and Exculpation Provisions in the Plan.

                         27.     Bankruptcy Rule 3016(c) requires that, if a plan provides for an injunction

         against conduct not otherwise enjoined under the Bankruptcy Code, the plan and disclosure

         statement must describe, in specific and conspicuous language, the acts to be enjoined and the

         entities subject to the injunction.

                         28.     Additionally, Local Rule 3017-2(c)(ii) requires a debtor to “(A) recite

         whether the proposed form of order and/or plan of liquidation contains any provisions of the type

         indicated below and (B) identify the location of any such provision in the proposed form of order

         and/or plan of liquidation.” In satisfaction of Local Rule 3017-2(c)(ii), the Debtors state as

         follows:

27205887.5


                                                          17
                        Case 20-12168-CSS               Doc 293        Filed 10/20/20        Page 18 of 39




                           29.      Article IV.N of the Plan provides for an exemption under the Bankruptcy

         Code from certain taxes and fees under section 1146 of the Bankruptcy Code.

                           30.      In addition, Article VIII of the Plan and Article IV.A.4 of the Disclosure

         Statement describe in detail the entities subject to an injunction under the Plan and the acts that

         they are enjoined from pursuing. Further, the operative language in Article VIII of the Plan and

         Article IV.A.4(e) of the Disclosure Statement is in bold font, making it conspicuous to anyone

         who reads it. Moreover, Article VIII of the Plan and Article IV.A.4(b) and Article IV.A.4(c) of

         the Disclosure Statement describe in detail the entities subject to or providing a release under the

         Plan and the Claims and Causes of Action so released. Article VIII of the Plan and Article

         IV.A.4(d) of the Disclosure Statement also describe in detail the entities entitled to exculpation

         under the Plan. Each of the foregoing sections is set forth conspicuously in bold font. Accordingly,

         the Debtors respectfully submit that the Disclosure Statement complies with Bankruptcy

         Rule 3016(c) and Local Rule 3017-2(c)(ii) by conspicuously describing the conduct and parties

         enjoined, released, or exculpated by the Plan.

         II.      The Court Should Enter an Order Scheduling the Combined Hearing.

                           31.      Section 1128 of the Bankruptcy Code provides that “[a]fter notice, the court

         shall hold a hearing on confirmation of a plan” and that “[a] party in interest may object to

         confirmation of a plan.” 11 U.S.C. § 1128; see also Fed. R. Bankr. P. 3017(c).5

                           32.      Local Rule 3017-2(a) permits a combined hearing to consider approval of a

         disclosure statement and confirmation of a chapter 11 plan, and this Local Rule is applicable under

         the following circumstances:




         5
           Bankruptcy Rule 3017(c) provides that “[o]n or before approval of the disclosure statement, the court . . . may fix a
         date for the hearing on confirmation.” Fed R. Bankr. P. 3017(c).
27205887.5


                                                                  18
                      Case 20-12168-CSS         Doc 293        Filed 10/20/20   Page 19 of 39




                (a)     Applicability. This Local Rule shall be applicable to all cases arising under chapter
                11 of the Code where the following requirements are met:

                        (i)     All or substantially all of the assets of the debtor[s] were or will be
                                liquidated pursuant to a sale under 11 U.S.C. § 363; and

                        (ii)    The plan of liquidation proposes to comply with section 1129(a)(9) of the
                                Code; and

                        (iii)   The plan of liquidation does not seek non-consensual releases/injunctions
                                with respect to claims creditors may hold against non-debtor parties; and

                        (iv)    The debtor’s combined assets to be distributed pursuant to the proposed
                                plan of liquidation are estimated, in good faith, to be worth less than $25
                                million (excluding causes of action).

                        33.     The Debtors submit that each requirement of Local Rule 3017-2(a) is

         satisfied because, (i) substantially all of the Debtors’ assets will be sold pursuant to a sale under

         section 363 of the Bankruptcy Code and any remaining assets will be liquidated under the Plan,

         (ii) the Plan’s proposed treatment of administrative and priority claims complies with section

         1129(a)(9) of the Bankruptcy Code, (iii) the Plan does not seek nonconsensual releases or

         injunctions with respect to claims creditors may hold against non-Debtor parties, and (iv) the

         Debtors’ combined assets to be distributed pursuant to the proposed plan of liquidation are

         estimated, in good faith, to be worth less than $25 million (excluding causes of action).

                        34.     Nevertheless, in the event that the Court determines that certain elements of

         Local Rule 3017-2 are not satisfied, the Debtors respectfully request that the Court grant the relief

         requested by this motion pursuant to section 105 of the Bankruptcy Code. Section 105 of the

         Bankruptcy Code expressly authorizes the Court to “issue an order . . . that . . . provides that the

         hearing on approval of the disclosure statement may be combined with the hearing on confirmation

         of the plan” where the court deems a combined hearing to be “appropriate to ensure the case is

         handled expeditiously and economically.” See 11 U.S.C. § 105(d)(2)(B)(vi); see also In re Gulf

         Coast Oil Corp., 404 B.R. 407, 425 (Bankr. S.D. Tex. 2009) (“Section 1125(f) authorizes
27205887.5


                                                          19
                     Case 20-12168-CSS          Doc 293       Filed 10/20/20   Page 20 of 39




         combined plans and disclosure statements in small business cases and § 105(d) authorizes the court

         to combine them in other cases.”); In re Luminent Mortgage Capital Inc., Case No. 08-21389

         (Bankr. D. Md. May 15, 2009). Pursuant to this authority, Courts in this District have combined

         hearings on approval of disclosure statements and confirmation of plans in chapter 11 cases. See,

         e.g., In re Bluestem Brands, Inc., Case No. 20-10566 (MFW) (Bankr. D. Del. July 16, 2020)

         (scheduling combined hearing on approval of disclosure statement and confirmation of plan); In

         re Sportco Holdings, Inc., Case No. 19-11299 (LSS) (Bankr. D. Del. Sept. 17, 2019) (same); In re

         RMBR Liquidation, Inc., No. 19-10234 (KG) (Bankr. D. Del. May 7, 2019) (same); In re GST

         Autoleather, Inc., Case No. 17-12100 (LSS) (Bankr. D. Del. Mar. 12, 2018) (same).

                        35.    Consistent with the foregoing authority, the Debtors respectfully request

         that the Court consolidate its approval of the Disclosure Statement and confirmation of the Plan at

         the single Combined Hearing and enter an order scheduling the Combined Hearing for December

         11, 2020.

                        36.    The Debtors further request that the Court shorten the 45-day notice

         typically required under Local Rule 3017-2(f).        Under the Debtors’ proposed timeline, the

         Combined Hearing would occur 38 days after the Interim Disclosure Statement Hearing. The

         Debtors submit that shortening this notice period by seven days is reasonable and appropriate

         under the circumstances of these chapter 11 cases. All parties will benefit from the expeditious

         implementation of the Plan. Moreover, all parties in interest will have received notice of the Plan

         well in advance of the Combined Hearing. Specifically, the Plan will have been on file since

         October 20, 2020, providing creditors and parties in interest with 52 days to review and analyze

         the Plan prior to the Combined Hearing. Cf. In re Sportco Holdings, Inc., Case No. 19-11299

         (LSS) (Bankr. D. Del. Sept. 17, 2019) (scheduling combined hearing 40 days after interim


27205887.5


                                                         20
                       Case 20-12168-CSS         Doc 293        Filed 10/20/20    Page 21 of 39




         disclosure statement hearing); In re RMBR Liquidation, Inc., No. 19-10234 (KG) (Bankr. D. Del.

         May 7, 2019) (scheduling combined hearing 26 days after interim disclosure statement hearing).

                          37.   All creditors and parties in interest with appropriate standing will thus be

         afforded adequate time to review the Plan and Disclosure Statement prior to the Objection

         Deadline.      Moreover, the Debtors’ proposed schedule will save the estates significant

         administrative fees. Accordingly, based on the circumstances of this case, the Debtors believe the

         solicitation and hearing process proposed herein (a) is reasonable, (b) does not unfairly prejudice

         any creditors, (c) will save the estates from additional administrative expenses, and (d) will

         promote judicial economy and efficiency.

         III.    The Court Should Approve the Procedures for Confirming the Plan.

                 A.       Scheduling the Combined Hearing, the Objection Deadline, and Shortening
                          Certain Notice Requirements Related Thereto Is Reasonable and
                          Appropriate.

                          38.   Bankruptcy Rule 3017(a) provides that “the court shall hold a hearing on at

         least 28 days’ notice to the debtor, creditors, equity security holders and other parties in interest

         . . . to consider the disclosure statement and any objections or modifications thereto.” Local Rule

         9006-1(c)(i) provides that “voting procedures motions filed pursuant to Local Rule 3017-1(b) must

         be filed at least twenty-one (21) days prior to the hearing date.” Section 1128(a) of the Bankruptcy

         Code provides that “[a]fter notice, the court shall hold a hearing on confirmation of a plan.” Also,

         the Court may combine the hearing on the adequacy of the Disclosure Statement and the hearing

         to confirm the Plan. See 11 U.S.C. § 105(d)(2)(B)(vi).

                          39.   Similarly, Bankruptcy Rule 2002(b) provides that notice shall be given to

         “the debtor, the trustee, all creditors and indenture trustees [of] not less than 28 days . . . by mail

         of the time fixed for filing objections and the hearing to consider approval of a disclosure

         statement . . . .”
27205887.5


                                                           21
                      Case 20-12168-CSS         Doc 293        Filed 10/20/20   Page 22 of 39




                        40.     A court may, however, shorten such notice periods pursuant to Bankruptcy

         Rule 9006(c) for cause shown. Specifically, Bankruptcy Rule 9006(c)(1) provides that “when an

         act is required or allowed to be done at or within a specified time by these rules or by a notice

         given thereunder or by order of the court, the court for cause shown may in its discretion with or

         without motion or notice order the period reduced.”

                        41.     The Debtors request that the Court schedule a hearing to consider interim

         approval of the Disclosure Statement on November 3, 2020, schedule the Solicitation Launch for

         November 6, 2020, fix the Objection Deadline at 4:00 p.m., prevailing Eastern Time, on

         December 7, 2020, and schedule a hearing to consider final approval of the Disclosure Statement

         and confirmation of the Plan on December 11, 2020 in compliance with the requirements of Rules

         2002(b) and 3017(a). The Debtors also request that the Court require that objections to the

         Disclosure Statement or confirmation of the Plan must: (a) be in writing; (b) comply with the

         Bankruptcy Rules and the Local Bankruptcy Rules; (c) state the name and address of the objecting

         party and the amount and nature of the claim or interest beneficially owned by such entity; (d) state

         with particularity the legal and factual basis for such objections, and, if practicable, a proposed

         modification to the Plan that would resolve such objections; and (e) be filed with the Court with

         proof of service thereof and served upon the applicable notice parties so as to be actually received

         by the Objection Deadline.

                        42.     The Debtors submit that a combined hearing will streamline and expedite

         the confirmation process, which will inure directly to the benefit of the Debtors’ estates and their

         creditors by hastening the implementation of the Plan and limiting the amount of time the Debtors

         remain in chapter 11. Exiting chapter 11 as expeditiously and efficiently as possible is paramount

         to the Debtors’ success. Any adverse effects of the chapter 11 filings upon the Debtors’ businesses


27205887.5


                                                          22
                      Case 20-12168-CSS        Doc 293       Filed 10/20/20   Page 23 of 39




         and going-concern value will be minimized, and the benefit to creditors maximized, through

         prompt distributions and the reduction of administrative expenses of the estate. Furthermore, a

         combined hearing will spare the Debtors from additional administrative expenses associated with

         a two-stage process and promote judicial efficiency and economy. Therefore, the Debtors hereby

         respectfully request entry of the Order, pursuant to section 105(d)(2)(B)(vi) of the Bankruptcy

         Code, setting a date for the Combined Hearing at which the Bankruptcy Court will consider the

         adequacy of the Disclosure Statement and confirmation of the Plan.

                        43.    Courts in this district have held combined hearings on approval of

         disclosure statements and confirmation of plans in chapter 11 cases that were neither small

         business cases nor prepackaged cases. See, e.g., In re Bluestem Brands, Inc., Case No. 20-10566

         (MFW) (Bankr. D. Del. July 16, 2020); In re Sportco Holdings, Inc., Case No. 19-11299 (LSS)

         (Bankr. D. Del. Sept. 17, 2019); In re RMBR Liquidation, Inc., No. 19-10234 (KG) (Bankr. D.

         Del. May 7, 2019); In re GST Autoleather, Inc., Case No. 17-12100 (LSS) (Bankr. D. Del. Mar.

         12, 2018).

                        44.    Furthermore, it is appropriate to shorten the notice requirements for the

         interim hearing in accordance with section 9006(c)(1) of the Bankruptcy Code. Under the Debtors’

         proposed timeline, they will provide interested parties with 14 days’ notice of the Interim

         Disclosure Statement Hearing. A seven-day shortening is reasonable and appropriate under the

         circumstances of these chapter 11 cases. The Debtors submit that, in light of the upcoming holiday

         season and various other scheduling concerns, the Debtors’ proposed timeline provides as much

         time as possible for the solicitation period while also allowing the Debtors to work towards

         confirmation as expeditiously as possible given their liquidity concerns. Courts have shortened

         the notice requirements and approved expedited confirmation schedules under appropriate


27205887.5


                                                        23
                      Case 20-12168-CSS          Doc 293        Filed 10/20/20    Page 24 of 39




         circumstances. See, e.g., In re Bluestem Brands, Inc., Case No. 20-10566 (MFW) (Bankr. D. Del.

         June 1, 2020) (shortening the notice requirements for the interim disclosure statement hearing by

         3 days); In re RMBR Liquidation, Inc., Case No. 19-10234 (KG) (Bankr. D. Del. May 7, 2019)

         (shortening the notice requirements for the interim disclosure statement hearing by 7 days). For

         these reasons, the Debtors’ proposed timeline is reasonable and appropriate under the

         circumstances.

                B.        The Court Should Approve the Procedures for Filing Objections to the Plan.

                          45.   The Debtors request that the Court direct the manner in which parties in

         interest may object to confirmation of the Plan.          Pursuant to Bankruptcy Rule 3020(b)(1),

         objections to confirmation of a plan must be filed and served “within a time fixed by the court.”

         Pursuant to Local Rule 3017-2(f), the objection deadline for a combined confirmation hearing

         under the Local Rules typically must be at least thirty-eight (38) days from the date of entry of the

         order approving a disclosure statement on an interim basis and establishing voting procedures. See

         Del. Bankr. L.R. 3017-2(f). However, the Debtors request that the Court establish December 7,

         2020, at 4:00 p.m. (prevailing Eastern Time) as the Objection Deadline by which objections to the

         Disclosure Statement or the Plan, if any, must be filed and served.

                          46.   The Debtors submit that shortening the objection deadline in this instance

         from 38 days to 34 days is crucial to the efficient and economic administration of these chapter 11

         cases. The Debtors submit that no party will be prejudiced by the shortened Objection Deadline

         as all parties in interest will have received notice of the Plan well in advance thereof. Specifically,

         the Plan will have been on file since October 20, 2020, providing creditors and parties in interest

         with 48 days to review and analyze the Plan prior to the Objection Deadline. Moreover, the

         proposed Objection Deadline is 13 days after the proposed deadline to file the Plan Supplement

         and four days before the proposed Combined Hearing.
27205887.5


                                                           24
                      Case 20-12168-CSS          Doc 293       Filed 10/20/20    Page 25 of 39




                47.     The Debtors further request that objections to confirmation of the Plan or requests

         for modifications to the Plan, if any, must:

                        a.      be in writing;

                        b.      conform to the Bankruptcy Rules, the Local Bankruptcy Rules, and any
                                orders of the Court;

                        c.      state, with particularity, the legal and factual basis for the objection and, if
                                practicable, a proposed modification to the Plan (or related materials) that
                                would resolve such objection; and

                        d.      be filed with the Court (contemporaneously with a proof of service) upon the
                                applicable notice parties so to be actually received on or before the Objection
                                Deadline of December 7, 2020, at 4:00 p.m., prevailing Eastern Time.

                        48.     The Debtors believe that the proposed process will afford the Court, the

         Debtors, and other parties in interest reasonable time to consider any objections and proposed

         modifications prior to the Combined Hearing. Cf. In re Sportco Holdings, Inc., Case No. 19-11299

         (LSS) (Bankr. D. Del. Sept. 17, 2019) (shortening objection deadline for a combined confirmation

         hearing to 13 days); In re RMBR Liquidation, Inc., Case No. 19-10234 (KG) (Bankr. D. Del. May

         7, 2019) (shortening objection deadline for a combined confirmation hearing to 29 days); In re

         GST Autoleather, Inc., Case No. 17-12100 (LSS) (Bankr. D. Del. Mar. 12, 2018) (shortening

         objection deadline for a combined confirmation hearing to 36 days).

         IV.    The Court Should Approve the Solicitation and Voting Procedures, Including the
                Voting and Tabulation Procedures, the Materials, and the Timeline for Soliciting
                Votes on the Plan.

                A.      The Standard for Approval of Voting and Tabulation Procedures.

                        49.     Section 1126(c) of the Bankruptcy Code provides that:

                        A class of claims has accepted a plan if such plan has been accepted
                        by creditors, other than any entity designated under section (e) of
                        this section, that hold at least two-thirds in amount and more than
                        one-half in number of the allowed claims of such class held by
                        creditors, other than any entity designed under subsection (e) of this
                        section, that have accepted or rejected the plan.

27205887.5


                                                          25
                      Case 20-12168-CSS          Doc 293        Filed 10/20/20    Page 26 of 39




         Additionally, Bankruptcy Rule 3018(c) provides, in part, that “[a]n acceptance or rejection [of a

         plan] shall be in writing, identify the plan or plans accepted or rejected, be signed by the creditor

         or equity security holder or an authorized agent and conform to the appropriate Official Form.”

         Consistent with these requirements, the Debtors propose to use the Solicitation and Voting

         Procedures, which procedures include specific voting and tabulation requirements and processes

         (the “Voting and Tabulation Procedures”), as follows.

                B.      Completion of Ballots.

                        50.     To facilitate the process of tabulating all votes received, the Debtors

         propose that a Ballot be counted in determining the acceptance or rejection of the Plan only if it

         satisfies certain criteria. Specifically, the Voting and Tabulation Procedures provide that the

         Debtors not count a Ballot if, among other things: (1) it is illegible or contains insufficient

         information to permit the identification of the Holder of the Claim or Interest; (2) it was transmitted

         by means other than as specifically set forth in the ballots; (3) it was cast by an entity that is not

         entitled to vote on the Plan; (4) it was cast for a Claim listed in the Debtors’ schedules as

         contingent, unliquidated, or disputed for which the applicable bar date has passed and no proof of

         claim was filed; (5) it was cast for a Claim that is subject to an objection pending as of the Voting

         Record Date (unless temporarily allowed in accordance with the Order); (6) it was sent to the

         Debtors, the Debtors’ agents/representatives (other than the Notice and Claims Agent), or the

         Debtors’ financial or legal advisors instead of the Notice and Claims Agent; (7) it is unsigned; or

         (8) it is not clearly marked to either accept or reject the Plan or it is marked both to accept and

         reject the Plan. Further, the Debtors, subject to a contrary order of the Court, may waive any

         defects or irregularities as to any particular Ballot at any time, either before or after the close of

         voting, and any such waivers shall be documented in the Voting Report.


27205887.5


                                                           26
                      Case 20-12168-CSS         Doc 293        Filed 10/20/20   Page 27 of 39




                C.      General Ballot Tabulation and Voting Procedures.

                        51.     The proposed Voting and Tabulation Procedures set forth specific criteria

         with respect to the general tabulation of Ballots, and voting procedures applicable to Holders of

         Claims and Interests. The Debtors believe that the proposed Voting and Tabulation Procedures

         will facilitate the Plan confirmation process.        Specifically, the procedures will clarify any

         obligations of Holders of Claims and Interests entitled to vote to accept or reject the Plan and will

         create a straightforward process by which the Debtors can determine whether they have satisfied

         the numerosity requirements of section 1126(c) of the Bankruptcy Code. Accordingly, the Debtors

         submit that the Voting and Tabulation Procedures are in the best interests of their estates, Holders

         of Claims and Interests, and other parties in interest, and that good cause supports the relief

         requested herein.

                D.      The Court Should Approve the Forms of the Ballots.

                        52.     In accordance with Bankruptcy Rule 3018(c), the Debtors have prepared

         and customized the Ballots. Although based on Official Form No. 314, the Ballots have been

         modified to (a) address the particular circumstances of these chapter 11 cases, and (b) include

         certain additional information that is relevant and appropriate for Claims in the Voting Classes.

         The proposed Ballots for the Voting Classes are annexed as Schedule 3A and 3B to the Order. The

         Debtors respectfully submit that the forms of the Ballots comply with Bankruptcy Rule 3018(c)

         and, therefore, should be approved.

                E.      The Court Should Approve the Form and Distribution of the Solicitation
                        Packages and Cover Letter to Parties Entitled to Vote on the Plan.

                        53.     Bankruptcy Rule 3017(d) specifies the materials to be distributed to holders

         of allowed claims or equity interests upon approval of a disclosure statement, including the plan




27205887.5


                                                          27
                     Case 20-12168-CSS          Doc 293       Filed 10/20/20   Page 28 of 39




         or a court-approved summary of the plan, the disclosure statement approved by the court, and

         notice of the time within which acceptances and rejections of the plan may be filed.

                        54.     In accordance with this requirement, the Debtors propose to send the

         Solicitation Packages to provide Holders of Claims in the Voting Classes with the information

         they need to be able to make informed decisions with respect to how to vote on the Plan.

         Specifically, on or before the Solicitation Deadline, the Debtors will cause the Solicitation

         Packages to be distributed by email, where available, and otherwise by first-class U.S. mail, to

         those Holders of Claims in the Voting Classes. Each Solicitation Package will include the

         following materials:

                        a.      the Order (without exhibits, except the Solicitation and Voting Procedures);

                        b.      a Ballot, together with detailed voting instructions and, for those Ballots
                                distributed by first-class mail, a pre-addressed, postage prepaid return
                                envelope;

                        c.      the Cover Letter, including instructions to obtain access, free of charge, to
                                the Plan and Disclosure Statement via https://dm.epiq11.com/TownSports;

                        d.      the Combined Hearing Notice; and

                        e.      any other materials as the Court may direct.

                        55.     Distributing Solicitation Packages by email where available is the most

         expeditious and cost-effective method of service here. Serving hard-copy Solicitation Packages

         on more than 300,000 Holder of Claims would be unduly burdensome on the Debtors’ estates and

         would provide minimal benefit to the customers served. Moreover, distributing Solicitation

         Packages by email is particularly appropriate here given the ongoing Covid-19 pandemic and the

         burden imposed on the U.S. postal system by the significant number of individuals already voting

         by mail in advance of the upcoming election. In addition, the vast majority of the more than

         300,000 Holder of Claims are the Debtors’ members. The Debtors have reliable and active email


27205887.5


                                                         28
                      Case 20-12168-CSS           Doc 293        Filed 10/20/20    Page 29 of 39




         addresses for these individuals and ordinarily correspond with them through email in the ordinary

         course. Accordingly, the Debtors submit that service via email, where possible, is justified under

         the circumstances of these chapter 11 cases.

                        56.     Due to the voluminous nature of certain documents, the Debtors request

         authorization to distribute the Plan and Disclosure Statement to Holders of Claims entitled to vote

         on the Plan by providing instructions as part of the Solicitation Package for accessing these

         documents through the Debtors’ restructuring website (https://dm.epiq11.com/TownSports), and,

         if a Holder requests a hard copy or flash drive from the Notice and Claims Agent, a hard copy or

         flash drive within three (3) business days of receipt of such request. Given the length of the Plan

         and the Disclosure Statement, distribution in this manner will allow the Solicitation Packages to

         be sent on the earliest possible date.

                        57.     Additionally, the Debtors will provide (a) complete Solicitation Packages

         (excluding the Ballots) to the U.S. Trustee, and (b) the Order (in electronic format) and the

         Combined Hearing Notice to all parties required to be notified under Bankruptcy Rule 2002 and

         Local Rule 2002-1 (the “2002 List”) as of the Voting Record Date.

                        58.     Any party that would prefer to receive materials in paper format

         may contact the Notice and Claims Agent and request paper copies of the materials (to be provided

         at   the   Debtors’    expense)    by    (a) visiting    the   Debtors’   restructuring   website   at

         https://dm.epiq11.com/TownSports, (b) writing to: Epiq Corporate Restructuring, LLC, Re: Town

         Sports International, LLC, et al., 10300 SW Allen Blvd., Beaverton, OR 97005, (c) emailing

         TownSports@epiqglobal.com.com, or (d) calling the Debtors’ Notice and Claims Agent at (888)

         490-0677 (Domestic) or +1 (503) 520-4484 (International). Parties in interest can also obtain these

         documents and any other pleadings filed in the chapter 11 cases (for a fee) via PACER at


27205887.5


                                                           29
                      Case 20-12168-CSS          Doc 293        Filed 10/20/20    Page 30 of 39




         https://ecf.deb.uscourts.gov.   The Debtors will not distribute Solicitation Packages or other

         solicitation materials to Holders of Claims and Interests that have already been paid in full during

         the chapter 11 cases or that are expected to be paid in full in the ordinary course of business

         pursuant to an order previously entered by the Court in the chapter 11 cases.

                        59.     The Debtors respectfully request that the Notice and Claims Agent be

         authorized (to the extent not authorized by another order of the Court) to assist the Debtors in

         (a) distributing the Solicitation Packages, (b) receiving, tabulating, and reporting on Ballots cast

         to accept or reject the Plan by Holders of Claims against the Debtors, (c) responding to inquiries

         from Holders of Claims and other parties in interest relating to the Disclosure Statement, the Plan,

         the Ballots, the Solicitation Packages, and all other related documents and matters related thereto,

         including the procedures and requirements for voting to accept or reject the Plan and for objecting

         to the Plan, (d) soliciting votes on the Plan, and (e) if necessary, contacting creditors regarding the

         Plan.

                        60.     In addition to accepting hard copy Ballots via first class mail, overnight

         courier, and hand delivery, the Debtors request authorization to accept Ballots via electronic,

         online transmissions, solely through a customized online balloting portal maintained by the Notice

         and Claims Agent on the Debtors’ case website (the “E-Ballot”). Parties entitled to vote may cast

         an electronic Ballot and electronically sign and submit a Ballot instantly by utilizing the E-Ballot

         (which allows a Holder to submit an electronic signature). Instructions for electronic, online

         transmission of Ballots through E-Ballot are set forth on the forms of Ballots. The encrypted ballot

         data and audit trail created by such electronic submission shall become part of the record of any

         Ballot submitted in this manner and the creditor’s electronic signature will be deemed to be

         immediately legally valid and effective. For the avoidance of doubt, Ballots submitted via E-Ballot


27205887.5


                                                           30
                      Case 20-12168-CSS          Doc 293       Filed 10/20/20    Page 31 of 39




         shall be deemed to contain an original signature. E-Ballots shall be the sole method by which a

         creditor may submit a Ballot electronically. Ballots submitted by email, facsimile, or other

         electronic means shall be deemed invalid.

                        61.     All votes to accept or reject the Plan must be cast by using the appropriate

         Ballot. All Ballots must be properly executed, completed, and delivered according to their

         applicable voting instructions by: (a) first class mail; (b) overnight courier; (c) personal delivery;

         or (d) via E-Ballot Portal, so that the Ballots are actually received by the Notice and Claims Agent

         no later than the Voting Deadline at the return address set forth in the applicable Ballot.

                F.      The Court Should Approve the Combined Hearing Notice.

                        62.     The Debtors request that the Court approve the Combined Hearing Notice,

         substantially in the form attached hereto as Schedule 8 to the Order.           In accordance with

         Bankruptcy Rules 2002 and 3017(d), the Combined Hearing Notice provides (a) instructions as

         to how to view or obtain copies of the Disclosure Statement (including the Plan and the other

         exhibits attached thereto), the Order, and all other materials in the Solicitation Package (excluding

         Ballots) from the Notice and Claims Agent or the Court’s website via PACER; (b) notice of the

         Voting Deadline; (c) notice of the date by which the Debtors will file the Plan Supplement;

         (d) notice of the Confirmation Objection Deadline; and (e) notice of the Combined Hearing and

         information related thereto.

                        63.     The Combined Hearing Notice will be made available on the Debtors’

         chapter 11 website at: https://dm.epiq11.com/TownSports. In addition, the Debtors propose to

         serve the Combined Hearing Notice, within one business day following entry of the Order, upon

         the Debtors’ entire creditor matrix and all interest holders of record; provided, however, that in

         lieu of mailing a Combined Hearing Notice to their current members and individuals who were

         formerly members within the 12 months prior to the Petition Date for whom the Debtors maintain
27205887.5


                                                          31
                      Case 20-12168-CSS         Doc 293        Filed 10/20/20   Page 32 of 39




         active electronic mail addresses on record (meaning that such electronic mails do not respond that

         the message is undeliverable), the Debtors will cause the Combined Hearing Notice to be sent by

         electronic mail to such members. Given that the universe of such parties would exceed one million

         separate mailings, costing the Debtors over $1 million in mailing expenses alone, the Debtors

         submit that service via active electronic mail addresses, which is the means by which the Debtors

         ordinarily correspond with their members, is justified under the circumstances.

                        64.     Bankruptcy Rule 2002(l) permits the court to “order notice by publication

         if it finds that notice by mail is impracticable or that it is desirable to supplement the notice.”

         Therefore, in addition to the foregoing distribution of the Combined Hearing Notice, the Debtors

         will publish the Combined Hearing Notice in a format modified for publication (the “Publication

         Notice”), as soon as reasonably practicable after entry of the Order, on one occasion in USA

         TODAY or another similar nationally circulated news publication. The Debtors believe that the

         Publication Notice will provide sufficient notice of, among other things, the entry of the Order, the

         Voting Deadline, the Objection Deadline, and the Combined Hearing to parties who did not

         otherwise receive notice thereof. Accordingly, service and publication of the Combined Hearing

         Notice comports with the requirements of Bankruptcy Rule 2002 and should be approved.

                G.      The Court Should Approve the Plan Supplement Notice.

                        65.     The Plan defines “Plan Supplement” to mean the compilation of documents

         and forms of documents, schedules, and exhibits to the Plan that the Debtors will file at least

         seven days prior to the Voting Deadline and post to the Debtors’ restructuring website at:

         https://dm.epiq11.com/TownSports. See Plan at Article I.A.77. The Plan Supplement will include,

         among other materials, the following materials in connection with confirmation: (a) Wind-Down

         Trust Documents; (b) Rejected Executory Contracts and Unexpired Leases Schedule; (c) Assumed

         Executory Contracts and Unexpired Leases Schedule, (d) Schedule of Retained Causes of Action;
27205887.5


                                                          32
                           Case 20-12168-CSS            Doc 293        Filed 10/20/20      Page 33 of 39




         (e) Asset Purchase Agreement; and (f) any necessary documentation related to the Sale

         Transactions; provided that, through the Effective Date, the Plan Supplement, and the exhibits

         thereto may be amended or modified in accordance with the Plan.

                                66.    To ensure that all Holders of Claims and Interests receive notice of the

         Debtors’ filing of the Plan Supplement, the Debtors respectfully submit that the Plan Supplement

         Notice should be approved.

                     H.         The Court Should Approve the Form of Notices to Non-Voting Classes.

                                67.    As discussed above, the Non-Voting Classes are not entitled to vote on the

         Plan. As a result, they will not receive Solicitation Packages, and instead, the Debtors propose

         that such parties receive a Non-Voting Status Notice. Specifically, in lieu of solicitation materials,

         the Debtors propose to provide the following to Holders of Claims and Interests in Non-Voting

         Classes:

                   Class                           Status                                      Treatment

                                                                             Will receive a Non-Voting Status Notice,
             Classes 1, 2, 3,    Unimpaired—Conclusively Presumed to
                                                                             substantially in the form attached to the Order
             6, and 7            Accept
                                                                             as Schedule 4 in lieu of a Solicitation Package.
                                                                             Will receive a Non-Voting Status Notice,
             Classes 6, 7, 8,                                                substantially in the forms attached to the
                                 Impaired—Deemed to Reject
             and 9                                                           Order as Schedule 5 in lieu of a Solicitation
                                                                             Package.
                                                                             Holders of Claims and Interests that are
                                                                             subject to a pending objection by the Debtors
                                                                             are not entitled to vote the disputed portion of
                                                                             their Claim. As such, Holders of such Claims
             N/A                 Disputed Claims
                                                                             will receive a notice, substantially in the forms
                                                                             attached to the Order as Schedule 6 (which
                                                                             notice shall be served together with such
                                                                             objection).

                                68.    Each of the Non-Voting Status Notices will include, among other things:

         (a) instructions as to how to view or obtain copies of the Disclosure Statement (including the Plan

         and the other exhibits thereto), the Order, and all other materials in the Solicitation Package

27205887.5


                                                                 33
                      Case 20-12168-CSS          Doc 293       Filed 10/20/20    Page 34 of 39




         (excluding Ballots) from the Notice and Claims Agent free of charge or the Court’s website via

         PACER; (b) a disclosure regarding the settlement, release, exculpation, and injunction language

         set forth in Article VIII of the Plan; (c) notice of the Objection Deadline; (d) notice of the

         Combined Hearing; and (e) information related thereto.

                        69.     The Debtors believe that the distribution of Non-Voting Status Notices in

         lieu of Solicitation Packages satisfies the requirements of Bankruptcy Rule 3017(d). Accordingly,

         unless the Court orders otherwise, the Debtors do not intend to distribute Solicitation Packages to

         Holders of Claims in the Non-Voting Classes.

                        70.     The Debtors further request that they not be required to distribute

         Solicitation Packages or other solicitation materials to the following: (a) Holders of Claims that

         have already been paid in full during these chapter 11 cases or that are authorized to be paid in full

         in the ordinary course of business pursuant to an order previously entered by this Court; or (b) any

         party to whom a notice of the hearing regarding the Court’s approval of the Disclosure Statement

         was sent, but was subsequently returned as undeliverable.

                I.      The Court Should Approve the Notices to Contract and Lease Counterparties.

                        71.     Article V.A of the Plan provides that, except as otherwise provided in the

         Plan or otherwise agreed to by the Debtors and the counterparty to an Executory Contract or

         Unexpired Lease, each of the Debtors’ Executory Contracts and Unexpired Leases will be deemed

         automatically rejected pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Plan

         Effective Date, unless such Executory Contract or Unexpired Lease: (a) is identified on the

         Schedule of Assumed Executory Contracts and Unexpired Leases; (b) previously assumed or

         rejected by a Final Order; (c) is the subject of a motion to assume or reject Executory Contracts or

         Unexpired Leases that is pending on the Confirmation Date; or (d) is subject to a motion to assume


27205887.5


                                                          34
                      Case 20-12168-CSS          Doc 293       Filed 10/20/20   Page 35 of 39




         or reject an Executory Contract or Unexpired Lease pursuant to which the requested effective date

         of such rejection is after the Effective Date.

                        72.     To ensure that counterparties to Executory Contracts and Unexpired Leases

         receive notice of assumption or rejection of their Executory Contract or Unexpired Lease (and any

         corresponding Cure Costs) pursuant to the Plan, the Debtors will distribute by email, where

         available, and otherwise by first-class U.S. mail, an Assumption Notice or a Rejection Notice, as

         appropriate, within the time periods specified in the Plan. If certain, but not all, of a contract

         counterparty’s Executory Contracts and Unexpired Leases are assumed pursuant to the Plan, the

         Confirmation Order will be a determination that such counterparty’s Executory Contracts and

         Unexpired Leases that are being rejected pursuant to the Plan are severable agreements that are

         not integrated with those Executory Contracts and Unexpired Leases that are being assumed

         pursuant to the Plan. Parties seeking to contest this finding with respect to their Executory

         Contracts or Unexpired Leases must file a timely objection by the Confirmation Objection

         Deadline on the grounds that their agreements are integrated and not severable.

         V.     The Court Should Approve the Voting Record Date, Solicitation Deadline, and Voting
                Deadline.

                        73.     Bankruptcy Rule 3017(d) provides that, for the purposes of soliciting votes

         in connection with the confirmation of a plan, “creditors and equity security holders shall include

         holders of stocks, bonds, debentures, notes, and other securities of record on the date the order

         approving the disclosure statement is entered or another date fixed by the court, for cause, after

         notice and a hearing.”       Bankruptcy Rule 3018(a) contains a similar provision regarding

         determination of the record date for voting purposes.

                        74.     The Debtors request that the Court exercise its authority under Bankruptcy

         Rules 3017(d) and 3018(a) to establish October 29, 2020, as the Voting Record Date. Moreover,

27205887.5


                                                          35
                      Case 20-12168-CSS          Doc 293       Filed 10/20/20    Page 36 of 39




         the Debtors propose that, with respect to any transferred Claim, the transferee shall be entitled to

         receive a Solicitation Package and, if the Holder of such Claim is entitled to vote with respect to

         the Plan, cast a Ballot on account of such Claim only if: (a) all actions necessary to effectuate the

         transfer of the Claim pursuant to Bankruptcy Rule 3001(e) have been completed by the Voting

         Record Date, or (b) the transferee files by the Voting Record Date (i) the documentation required

         by Bankruptcy Rule 3001(e) to evidence the transfer and (ii) a sworn statement of the transferor

         supporting the validity of the transfer. In the event a Claim is transferred after the Voting Record

         Date, the transferee of such Claim shall be bound by any vote on the Plan made by the Holder of

         such Claim as of the Voting Record Date.

                        75.     The Debtors request that, after the Debtors distribute Solicitation Packages

         to Holders of Claims and Interests entitled to vote on the Plan by the Solicitation Deadline, the

         Court require that all Holders of Claims and Interests entitled to vote on the Plan complete, execute,

         and return their customized Ballots (in accordance with the instructions on the Ballots) so that they

         are actually received by the Notice and Claims Agent on or before the Voting Deadline.

                        76.     The foregoing timing and materials will afford Holders of Claims and

         Interests entitled to vote on the Plan 31 days within which to review and analyze such materials

         and subsequently make an informed decision as to whether to vote to accept or reject the Plan

         before the Voting Deadline consistent with the requirements of the applicable Bankruptcy Rules

         and Local Rules. See Fed. R. Bankr. P. 3017(d) (after approval of a disclosure statement, the

         debtor must transmit the plan, the approved disclosure statement, a notice of the time within which

         acceptances and rejections of such plan may be filed, and any other information that the court may

         direct to certain holders of claims); see also Del. Bankr. L.R. 3017-1(a) (following the filing of a

         disclosure statement, the plan proponent must provide notice of hearing and objection dates in


27205887.5


                                                          36
                      Case 20-12168-CSS         Doc 293       Filed 10/20/20   Page 37 of 39




         accordance with Bankruptcy Rule 3017). Accordingly, the Debtors request that the Court approve

         the form of and the Debtors’ proposed procedures for distributing the Solicitation Packages to the

         Holders of Claims in the Voting Classes.

                                   NON-SUBSTANTIVE MODIFICATIONS

                        77.     The Debtors request authorization to make non-substantive changes to the

         Disclosure Statement, Disclosure Statement Hearing Notice, Plan, Combined Hearing Notice,

         Solicitation Packages, Non-Voting Status Notices, Ballots, Publication Notice, Cover Letter,

         Solicitation and Voting Procedures, Plan Supplement Notice, Assumption Notice, Rejection

         Notice, Voting and Tabulation Procedures, and related documents after the Order is entered

         without further order of the Court, including changes to correct typographical and grammatical

         errors, if any, and to make conforming changes to the Disclosure Statement, the Plan, and any

         other materials in the Solicitation Packages before distribution.

                                                      NOTICE

                78.     The Debtors will provide notice of this motion to: (a) the U.S. Trustee; (b) counsel

         to the Committee; (c) counsel to the DIP Lender; (d) counsel to the Tacit; (e) the United States

         Attorney’s Office for the District of Delaware; (f) the Internal Revenue Service; (g) the United

         States Securities and Exchange Commission; (h) the state attorneys general for all states in which

         the Debtors conduct business; (i) all known holders of liens, encumbrances, and other claims

         secured by the Debtors’ assets; and (j) any party that has requested notice pursuant to Bankruptcy

         Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no other or

         further notice need be given.

                                    [Remainder of page intentionally left blank.]




27205887.5


                                                         37
                      Case 20-12168-CSS         Doc 293       Filed 10/20/20    Page 38 of 39




                         WHEREFORE, the Debtors respectfully request entry of an order, substantially

         in the form attached hereto as Exhibit A, granting the relief requested herein and such other relief

         as is just and proper.

         Dated: Wilmington, Delaware           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                October 20, 2020
                                               /s/ Travis G. Buchanan
                                               Robert S. Brady (No. 2847)
                                               Sean T. Greecher (No. 4484)
                                               Travis G. Buchanan (No. 5595)
                                               Allison S. Mielke (No. 5934)
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Email: rbrady@ycst.com
                                                       sgreecher@ycst.com
                                                       tbuchanan@ycst.com
                                                       amielke@ycst.com

                                               and

                                               KIRKLAND & ELLIS LLP
                                               Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                               Derek I. Hunter (admitted pro hac vice)
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone: (212) 446-4800
                                               Email: nicole.greenblatt@kirkland.com
                                                      derek.hunter@kirkland.com

                                               KIRKLAND & ELLIS LLP
                                               Mark McKane, P.C. (admitted pro hac vice)
                                               555 California Street
                                               San Francisco, CA 94104
                                               Telephone: (415) 439-1400
                                               Email: mark.mckane@kirkland.com




27205887.5


                                                         38
             Case 20-12168-CSS   Doc 293       Filed 10/20/20   Page 39 of 39




                                 KIRKLAND & ELLIS LLP
                                 Joshua M. Altman (admitted pro hac vice)
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone: (312) 862-2000
                                 Email: josh.altman@kirkland.com

                                 Proposed Counsel to the Debtors
                                 and Debtors in Possession




27205887.5


                                          39
